Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 15 September 2021 has been entered.

It is noted that Attorney Christopher Perkins was emailed proposed claim amendments, with regard to claims 1 and/or 46, on 21 January 2022, which would overcome the 35 USC §101 rejection cited in the previous Office Action, in order to place the application in better condition for allowance. Email communication with regard to the exchange with the Attorney is attached (.pdf). A list of non-naturally occurring therapeutic agents to be incorporated into claims 1 and 46, as a potential list of therapeutic agents to be selected from (included as an attachment in the email), is also attached (.pdf). It is noted that, in an email response sent 27 January 2022,  Applicant did not accept the proposed claim amendments (Applicant felt that they were too restricting) which prompts the instant Non-Final Office Action.


Status of Claims
Claims 1 and 34-46 are pending.
Claims 36-41 are withdrawn from consideration.
	Claims 1, 34, 35 and 42-46 are rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged.  This application discloses and claims only subject matter disclosed in prior application no. 15/917,151, 03/09/2018, which is a CON of 14/107,691, 12/16/2013, which is a CON of 13/576,907, 08/02/2012, which is a 371 of PCT/US2011/023747, filed 02/04/2011, which claims benefit of 61/424,875, 12/20/2010, and claims benefit of 61/301,939, 02/05/2010, and names the inventor or at least one joint inventor named in the prior application. (The specifications filed with applications 16/359,618 and 15/917,151 appear to be the same; i.e., instant application 16/359,618 does not appear to include any subject matter which would constitute new matter (MPEP 201.07).) In addition, the abandonment of parent application 15/917,151 was mailed either on the same day or after the filing date of the instant application. Accordingly, this application constitutes a continuation.  Applicant has claimed the benefit of the filing date of the prior application, and designates the instant application as a "CON" of 15/917,151.
Applicant has complied with all of the conditions for receiving the benefit of an 
It is noted that the subject matter of claims 34 and 35 do not recite or describe subject matter that was recited or described in the disclosures of provisional applications 61/424,875 and 61/301,939. Therefore, Applicant will not be given benefit to these earlier-filed applications with regard to claims 34 and 35. Their effective filing date will be the filing date of PCT/US2011/023747, which is 04 February 2011.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 September 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 34, 35 and 42-46 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The judicial exception is not integrated into a practical application, and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.


The claimed composition comprises a naturally occurring exosome and a therapeutic agent, the exosome having been isolated. The isolated exosome is derived from a plant [Claim 1]. The exosome is isolated from the juice of a fruit of the plant [Claim 34]. The fruit is selected from the group consisting of a grape, a grapefruit, and a tomato [Claim 35]. The therapeutic agent is microRNA [Claim 42; species election]. The exosomal composition further comprises a pharmaceutically-acceptable carrier [Claim 44], which may be a naturally occurring compound, e.g., sucrose or corn starch (originally-filed specification, pg. 14, para. [0068]) or water. 
The literature shows that plant exosomes containing microRNA are naturally occurring; i.e., they are products of nature.  For example, Ju et al. ((2013) Molec. Therapy 12(7): 1345-1357, provided here) shows the identification of exosome-like nanoparticles from grapes. Using grape exosome-like nanoparticles (GELNs) it was demonstrated that GELNs have unique transport properties (pg. 1345, column 2, para. 2). The edible plant exosome-like nanoparticles were isolated from the juice of grapes (pg. 1345, column 2, para. 3). The presence of nucleic acids was examined in GELNs. Mass spectrometry analysis of the GELN RNA profile suggested that GELNs contain miRNAs (Supplementary Table S3) (pg. 1347, column 1, lines 3-7 thru column 2, line 1 and Supplementary Table S3 at end of reference). In addition, Teng et al. ((2018) Cell Host & Microbe 24: 637-652, provided here) shows the isolation of plant-derived 
The instant claims are drawn to a composition which is a judicial exception, and not a method of administering the composition. As such, the instant claims do not recite additional elements that integrate the judicial exception(s) into a practical application of the exception(s) (STEP 2A, PRONG TWO: NO).
When considered in combination as a composition, the above cited exosome and therapeutic agent do not appear to result in a composition that is significantly different from the contribution of the individual properties of each of the elements/components.  Nothing in the instant specification suggests that the claimed chemical composition exhibits any markedly different characteristics, with respect to structure and/or function, to distinguish the claimed exosomal composition from its naturally occurring counterparts. That is, it is not evident that the combination of these elements is significantly more than simply the sum of its parts. It is not clear that an exosome isolated from a plant is different from the exosome as it exists within the plant. It is clear that microRNA is a naturally occurring ribonucleic acid entity, and that it naturally occurs 
In addition, it is not clear from the instant disclosure that the act of binding to a specific target cell or tissue [Claim 43] or that formulation for intranasal, oral, or intratumoral administration [Claim 45] requires an alteration in the structure of the plant exosome that would distinguish it from its naturally occurring counterpart. Claim 46 describes an exosomal composition comprising a therapeutic being produced by a process, which, in turn, comprises specific steps. As recited, the claim describes a product-by-process claim. MPEP 2113 states, in part: “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.” The exosomal composition comprising a therapeutic (the ‘product’) can be exemplified by an exosome containing a therapeutic agent, such as microRNA, which is found in nature, and, therefore, is a naturally occurring product, as shown above by Ju et al. and Teng et al.  As such, the instant claims do not recite any additional elements that amount to significantly more than the judicial exception (STEP 2B: NO).
Accordingly, the instant claims do not constitute patent eligible subject matter under 35 USC §101.


Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1, 42, 43, 45 and 46 under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Lotvall et al. in view of An et al., in the Final Office Action mailed 26 April 2021, is withdrawn in view of Applicants' argument received 15 September 2021 and reconsideration of the claimed subject matter.
The rejection of Claim 44 under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Lotvall et al. in view of An et al., as applied to claims 1, 42, 43, 45 and 46 above, and further in view of Gercel-Taylor et al., in the Final Office Action mailed 26 April 2021, is withdrawn in view of Applicants' argument received 15 September 2021 and reconsideration of the claimed subject matter.
The rejection of Claims 34 and 35 under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Lotvall et al. in view of An et al., as applied to claims 1, 42, 43, 45 and 46 above, and further in view of Battey et al., in the Final Office Action mailed 26 April 2021, is withdrawn in view of Applicants' argument received 15 September 2021 and reconsideration of the claimed subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Nonstatutory Double Patenting


The claimed subject matter of instant Application No. 16/359,618 is:  
An exosomal composition comprising a therapeutic agent, the therapeutic agent being encapsulated by an isolated exosome derived from a plant. The exosome is isolated from the juice of a fruit of the plant. The fruit is selected from the group consisting of a grape, a grapefruit, and a tomato. The therapeutic agent is a microRNA. The exosomal composition further comprises a pharmaceutically-acceptable vehicle, carrier, or excipient.

The claimed subject matter of copending Application No. 16/383,085 is:
A composition, comprising a therapeutic agent encapsulated by a microvesicle, wherein the microvesicle is derived from an edible plant. The microvesicle is free from unwanted molecules. The edible plant is a fruit. The fruit is selected from a grape, a grapefruit, and a tomato. The therapeutic agent comprises a nucleic acid molecule selected from a siRNA, a microRNA, and a mammalian expression vector. A pharmaceutical composition, comprises a composition according to claim 1, and a pharmaceutically-acceptable vehicle, carrier, or excipient.

Although the claims are not identical, they are not patentably distinct from each other because, as demonstrated above, in the claim sets from each application, the 
The minor species variations are the use of the term ‘microvesicle’ instead of ‘exosome’ and the recitation of a fruit without the stipulation of any part of the fruit, which may include the liquid (or juice part) or solid (or pulp/vesicle) part.
This is a provisional nonstatutory double patenting rejection because the patentably distinct claims have not been patented.

Claims 1, 34 and 43-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-6 of Patent No. 10,799,457 B2.

The claimed subject matter of instant Application No. 16/359,618 is:  
An exosomal composition comprising a therapeutic agent, the therapeutic agent being encapsulated by an isolated exosome derived from a plant. The exosome is isolated from the juice of a fruit of the plant. The exosome binds to a specific target cell or tissue. The exosomal composition further comprises a pharmaceutically-acceptable vehicle, carrier, or excipient. The composition is formulated for intranasal, oral, or intratumoral administration. An exosomal composition comprising a therapeutic agent, the exosomal composition being produced by a process comprising (a) isolating one or more exosomes from a plant and (b) incubating the exosomes with a therapeutic agent, wherein the exosome encapsulates the therapeutic agent.


An exosomal composition comprising a therapeutic agent, the therapeutic agent being encapsulated by an exosome derived from a plant. The exosome is isolated from the juice of a fruit of the plant. The fruit is selected from the group consisting of a grape, a grapefruit, and a tomato. The exosome binds to a specific target cell or tissue. The exosomal composition further comprises a pharmaceutically-acceptable vehicle, carrier, or excipient. The composition is formulated for intranasal, oral, or intratumoral administration. An exosomal composition comprising a therapeutic agent, the exosomal composition being produced by a process comprising: (a) isolating one or more exosomes from the juice of a plant selected from the group consisting of a grape, a grapefruit, and a tomato; and (b) incubating the one or more exosomes with a therapeutic agent, wherein the one or more exosomes encapsulate the therapeutic agent.

Although the claims are not identical, they are not patentably distinct from each other because, as demonstrated above, in the claim sets from each application, the exosomal composition and the method of making it, described in Patent No. 10,799,457, exhibits minor species modifications that anticipate both the exosomal composition and the method of making it, described in instant Application No. 16/359,618.
The minor species variation is the specific nature of the plant source of the isolated exosome; i.e., the juice of a plant that is a grape or a grapefruit or a tomato.

Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. §101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. §101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. §101.

Claims 35 is rejected under 35 U.S.C. §101 as claiming the same invention as that of claim 1 of U.S. Patent No. 10,799,457 B2. This is a statutory double patenting rejection.

The claimed subject matter of instant Application No. 16/359,618 is:  
An exosomal composition comprising a therapeutic agent, the therapeutic agent being encapsulated by an isolated exosome derived from a plant. The exosome is isolated from the juice of a fruit of the plant. The fruit is selected from the group consisting of a grape, a grapefruit, and a tomato. 


An exosomal composition comprising a therapeutic agent, the therapeutic agent being encapsulated by an exosome derived from a plant. The exosome is isolated from the juice of a fruit of the plant. The fruit is selected from the group consisting of a grape, a grapefruit, and a tomato. 

Response to Arguments
Applicant’s arguments, pp. 5-14, filed 15 September 2021, with respect to the 35 U.S.C. §101 rejection, have been fully considered, but they are not persuasive.

1. Applicant remarks (pg. 5, para. 6), with regard to the 101 rejection, that the subject matter of the claims does not read on a naturally occurring composition. Particularly, and as described throughout the application as filed, the instantly claimed subject matter relates to plant exosomes that have been isolated and modified to carry exogenous cargos (i.e., therapeutic agents) that are not present in the exosomes prior to them being modified.
However, in response to Applicant, it is known in the botanical arts that plants form exosomes (aka vesicle-like bodies (VLBs) or vesicles or nanoparticles or multi-vesicular bodies (MVBs) or nanovectors or exosome-like nanoparticles (ELNs)) which are secreted and/or are recoverable as isolated exosomes. Naturally occurring exosomes contain miRNA (micro RNA) (see Ju et al. and Teng et al. in the 101 rejection above). 


	However, in response to Applicant, Gibbings et al. is not cited in the above 101 rejection.

	3. Applicant remarks (pg. 6, para. 2-5) that even if exosomes and some embodiments of the presently claimed therapeutic agents are individually naturally occurring, the claimed exosomal compositions are intentionally modified to carry exogenous therapeutic agents. As such, applicant respectfully submits that when considered in its entirety, the subject matter of instant claim 1 is not a natural product. It is clear in reviewing the analysis of Example 28, claim 3 of the Subject Matter Eligibility Guidelines that the key to concluding that a mixture of a peptide and water is a product of nature exception is that there is no "change [in] the structure, function, or other properties" of the components in the mixture. This is not the case with respect to the instantly claimed subject matter, however. Claim 1 relates to a plant-derived exosome that has been intentionally modified to encapsulate an exogenous therapeutic agent, and this combination of the therapeutic agent encapsulated by the plant-derived exosome does indeed represent a change in the structure, function, or other properties of the composition as a whole.
	However, in response to Applicant, Applicant has not presented evidence 
	
	4. Applicant remarks (pg. 7, para. 1) that there are other properties that are different between the individual components of the instantly claimed compositions as compared to the compositions per se. By way of example and not limitation, nucleic acids such as miRNAs, particularly RNAs, are known to be exceedingly sensitive to nucleases present in biological fluids including blood and serum. The nuclease-sensitivity of miRNA therapeutics is thus greatly enhanced by encapsulating the same in the exosomal compositions of claim 1.	
However, in response to Applicant, with regard to the assertion that nuclease-sensitivity of miRNA is greatly enhanced, it is well known that to be of probative value, any objective evidence should be supported by actual proof. The arguments of counsel In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP 716.01(c)(I)(II)). On the other hand, it appears that Applicant’s comment that ‘nuclease-sensitivity is greatly enhanced’ is counterintuitive with regard to the encapsulation of miRNA within an exosome. (That is, one of ordinary skill in the art would expect that nuclease sensitivity of the miRNA would decrease upon encapsulation, and not be greatly enhanced.) In addition, it is not clear that a plant exosome of the claimed exosomal composition will perform any more “greatly” with regard to conferring nuclease resistance when compared to, for example, mammalian exosomes or naturally occurring plant-derived exosomes harboring nucleic acid, since Applicant does not show these experiments. Therefore, it is not clear that the exosomal composition cited in claims 1 and 46 describes ‘significantly more’ than the (inherent) properties of a naturally occurring plant exosome which encapsulates miRNA. In addition, Applicant has not demonstrated that the exosomal composition cited in claims 1 and 46 describes an unexpected improvement over a naturally occurring plant exosome which encapsulates miRNA.

5. Applicant remarks (pg. 7, para. 2) that, certain therapeutics are hydrophobic (e.g., curcumin), and thus would be insoluble in blood or other biological fluids. Encapsulating such therapeutics in plant-derived exosomes permit hydrophobic therapeutics to be delivered via the blood to targets. Similarly and like the nuclease sensitivities known for nucleic acids, certain therapeutics are also known to be unstable in biological fluids. Encapsulating such therapeutics in plant-derived exosomes permit relatively unstable therapeutics to be delivered via the blood to targets in greater 
However, in response to Applicant, Applicant has not explicitly shown that the encapsulation of nucleic acid within exosomes would prevent nucleic acid degradation (which is implied here). In addition, Applicant’s argument is not commensurate in scope with the claimed invention, because the therapeutic agents as claimed are not limited only to hydrophobic agents. On the other hand, although one of ordinary skill in the art might presume that encapsulating nucleic acid within an exosome would prevent the nucleic acid from being degraded, it is not clear (and it has not been demonstrated by Applicant) that a naturally occurring plant exosome encapsulating miRNA or other therapeutic would not also perform this function.  Applicant does not supply evidence that the plant-derived exosomes in the claimed exosomal composition would perform in a surprising, unexpected or improved manner when compared to naturally occurring plant-derived exosomes with regard to the structural and/or functional properties exhibited by said naturally occurring plant-derived exosomes.

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651      



/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651                                                                                                                                                                                                                                                                                                                                                                                                         /DANIEL M SULLIVAN/ Director, Technology Center 1600